DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the amendments and arguments filed November 1, 2022 wherein claims 1-29 are currently pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 2, and 3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of copending Application No. 15/769,496 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application does not include the peel strength of the adhesive, however, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 124 (CCPA 1955).  In this case, one skilled in the art prior to the effective filing date of the present invention would know to alter the peel strength of the composition in order to achieve the desired peelability of the cured product with the desired protection of the substrate.
Further, it is clear that all the elements of the application claim 1 are to be found in copending application claim 1 (as the application claim 1 fully encompasses copending application claim 1).  The difference between the application claim 1 and the copending application claim 1 lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of claim 1 of the copending application is in effect a “species” of the “generic” invention of the application claim 1.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claim 1 is anticipated by claim 1 of the copending application, it is not patentably distinct from claim 1 of the copending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim 1, 5, and 7, and 3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim s 1 and 10 of copending Application No. 17/332,566 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the peel strength is much broader than the current application (<100 versus 0.5-5).  However, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 124 (CCPA 1955).  In this case, one skilled in the art prior to the effective filing date of the present invention would know to alter the peel strength of the composition in order to achieve the desired peelability of the cured product with the desired protection of the substrate.
Further, it is clear that all the elements of the application claim 1 are to be found in copending application claim 1 (as the application claim 1 fully encompasses copending application claim 1).  The difference between the application claim 1 and the copending application claim 1 lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of claim 1 of the copending application is in effect a “species” of the “generic” invention of the application claim 1.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claim 1 is anticipated by claim 1 of the copending application, it is not patentably distinct from claim 1 of the copending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of copending Application No. 17/185,569 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application.  The copending application’s claims are silent on the peel strength and the specification states that the peel strength is much broader than the current application (<300 versus 0.5-5).  However, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 124 (CCPA 1955).  In this case, one skilled in the art prior to the effective filing date of the present invention would know to alter the peel strength of the composition in order to achieve the desired peelability of the cured product with the desired protection of the substrate.
Further, it is clear that all the elements of the application claim 1 are to be found in copending application claim 1 (as the application claim 1 fully encompasses copending application claim 1).  The difference between the application claim 1 and the copending application claim 1 lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of claim 1 of the copending application is in effect a “species” of the “generic” invention of the application claim 1.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claim 1 is anticipated by claim 1 of the copending application, it is not patentably distinct from claim 1 of the copending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 25, and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hwang et al (US 2009/0075008).
With regards to claim 1, Hwang teaches a pressure sensitive adhesive (abstract) that includes a reactive acrylate with a silicone backbone wherein the composition contains at least two different kinds of (meth)acrylates (0083).  Hwang teaches the peel strength of the composition to be 0.05 N/25mm or less (0047) (reading on 5 or less gf/in).
With regards to claims 2 and 3, Hwang teaches the silicone compound to be a reactive monofunctional (meth)acrylate having the following structure:

    PNG
    media_image1.png
    74
    242
    media_image1.png
    Greyscale

(0070) wherein R is an aliphatic or aromatic group and n is an integer from about 5 to about 1,000 (0071).
With regards to claim 4, Hwang teaches the composition to be used for a film (0015).
With regards to claim 25, Hwang teaches the composition to further include an antistatic agent (0081).
With regards to claim 29, Hwang teaches the composition to be used as an optical member (0004).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kawahara et al (JP 2012-158633) in view of Hwang et al (US 2009/0075008).
With regards to claims 1 and 5, Kawahara teaches an easily peelable pressure-sensitive adhesive (title) that contains three (meth)acrylate monomers to make a polymer (0057) and a reactive polysiloxane compound that contains an (meth)acrylic group (0020).  Kawahara teaches the peel strength, in a comparative example, to be <0.05 N/22mm (reading on <5.18 gf/inch which reads on about 5 gf/inch).
Kawahara does not teach the peel strength to be within the claimed range at the claimed temperature.  
However, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 124 (CCPA 1955).  In this case, one skilled in the art prior to the effective filing date of the present invention would know to alter the peel strength of the composition in order to achieve the desired peelability of the cured product with the desired protection of the substrate.  
Further, the disclosure of Hwang is adequately set forth in paragraph 5 above and is herein incorporated by reference.  Hwang teaches the motivation for having the claimed peel strength to be because no interlocking may occur so that defects are reduced or eliminated (0047).  Kawahara and Hwang are analogous in the art of adhesive compositions.  In light of the benefit above, it would have been obvious to one skilled in the art prior to the effective filing date of the adjust the peel strength of Kawahara to the peel strength of Hwang, thereby, obtaining the present invention.
With regards to claims 2 and 3, Kawahara teaches the modified polydimethylsiloxane to have the following structure:

    PNG
    media_image2.png
    178
    786
    media_image2.png
    Greyscale

(0025) and preferable compounds to include XX-22-2426 (0026) having the following structure:

    PNG
    media_image3.png
    97
    608
    media_image3.png
    Greyscale

(reading on claimed formula 1).
With regards to claim 4, Kawahara teaches the at least two monomers to include (meth)acrylate) compounds (0057).
With regards to claim 6, Kawahara teaches the amount of the reactive polysiloxane to be from 1 to 20 parts (0034).
With regards to claim 7, Kawahara teaches the (meth)acrylate compounds to include (meth)acrylates having hydroxyl groups (0016) and alkyl groups (0016) wherein the linear alkyl group (meth)acrylate is from 20 to 100 parts, the amount of the (meth)acrylate including hydroxyl groups to be 0 to 70 parts (0015), and the amount of polysiloxane to be from 1 to 20 parts (0034).

Claims 1-7 and 11-29 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al (JP 2014-189716) in view of Hwang et al (US 2009/0075008).
With regards to claims 1 and 4, Nakamura teaches a repeelable pressure-sensitive adhesive (title) that contains copolymerizing of (meth)acrylate monomers (0013) that includes at least two monomers (0080) and a polysiloxane monomer (0080).
Nakamura does not teach the peel strength of the composition.
However, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 124 (CCPA 1955).  In this case, one skilled in the art prior to the effective filing date of the present invention would know to alter the peel strength of the composition in order to achieve the desired peelability of the cured product with the desired protection of the substrate.  
Further, the disclosure of Hwang is adequately set forth in paragraph 5 above and is herein incorporated by reference.  Hwang teaches the motivation for having the claimed peel strength to be because no interlocking may occur so that defects are reduced or eliminated (0047).  Nakajima and Hwang are analogous in the art of adhesive compositions.  In light of the benefit above, it would have been obvious to one skilled in the art prior to the effective filing date of the adjust the peel strength of Nakajima to the peel strength of Hwang, thereby, obtaining the present invention.
With regards to claims 2 and 3, Nakamura teaches the siloxane to have the following structure:

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

(0017).
With regards to claim 5, Nakamura does not teach the components and, therefore, the value of the claimed equation.  However, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 124 (CCPA 1955).  In this case, one skilled in the art prior to the effective filing date of the present invention would know to alter the peel strength of the composition in order to achieve the desired peelability of the cured product with the desired protection of the substrate.
With regards to claims 6, 19, and 23, Nakamura teaches the amount of silicon containing monomer to be 7 parts with respect to 100 parts monomer (0080 example 9).
With regards to claims 7 and 15, Nakamura teaches the hydroxy group containing monomer to be present in the composition in the amount of 0.1 to 5% (0030), the amount of the alkyl (meth)acrylate to be present in the amount of 80 to 99% (0026) and the amount of silicon monomer to be 7% (0080 example 9).
With regards to claims 11, 14, 16-18, and 20-24, Nakamura teaches the silicone compound to include the following bifunctional (meth)acrylate:

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

(0019) in an amount of 7% (0080 example 9).
With regards to claim 12, Nakamura does not teach the components and, therefore, the value of the claimed equation.  However, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 124 (CCPA 1955).  In this case, one skilled in the art prior to the effective filing date of the present invention would know to alter the peel strength of the composition in order to achieve the desired peelability of the cured product with the desired protection of the substrate.
With regards to claim 13, Nakamura does not teach the components and, therefore, the value of the claimed equation.  However, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 124 (CCPA 1955).  In this case, one skilled in the art prior to the effective filing date of the present invention would know to alter the peel strength of the composition in order to achieve the desired peelability of the cured product with the desired protection of the substrate.
With regards to claim 25, Nakamura teaches the composition to contain an antistatic agent (0060).
With regards to claim 26, Nakamura does not teach the surface resistance of the adhesive.  However, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 124 (CCPA 1955).  In this case, one skilled in the art prior to the effective filing date of the present invention would know to alter the surface resistivity of the composition in order to achieve the desired physical properties of the cured product with the desired protection of the substrate.
With regards to claims 27 and 28, Nakamura teaches the addition of a monomer to adjust the crosslinking density (0028) reading on a crosslinking agent, at a concentration of 0.5-10% (0028).
With regards to claim 29, Nakamura teaches the adhesive to be used for an optical member that includes an optical film (0070).




Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kawahara et al (JP 20102-158633) in view of Hwang et al (US 2009/0075008) or Nakamura et al (JP 2014-189716) in view of Hwang et al (US 2019/0075008) as applied to claim 1 above, and further in view of Nakajima et al (CN 104379621).
With regards to claims 8-10, the disclosure of Kawahara is adequately set forth in paragraph 7 and the disclosure of Nakamura is adequately set forth in paragraph 8 above and both are herein incorporated by reference.
Kawahara and Nakamura do not teach the addition of a cyclic functional group containing (meth)acrylic monomer.
Nakajima teaches an energy curable resin composition (page 1) that includes (meth)acrylate monomers (page 2) including a (meth)acrylate monomer having a ring structure (page 3) in an amount of 5 to 40% (page 5) and to be a compound having a 5 or 6 membered carbon ring and further having at least one element selected from carbon, nitrogen, oxygen, and silicon (page 4).  Nakajima teaches the motivation for adding said compound to be because it makes is possible to obtain a cured product having excellent in flexibility while maintaining hardness, particularly scratch resistance (page 3).  Nakajima, Nakamura, and Kawahara are analogous in the art of curable compositions and adhesives.  In light of the discussion above, it would be obvious to one skilled in the art prior to the effective filing date of the present invention to add the monomer of Nakajima to the composition of Nakamura or Kawahara, thereby obtaining the present invention.

Response to Arguments
Applicant's arguments filed November 1, 2022 have been fully considered but they are not persuasive.
Argument - With regards to the Double Patenting rejections, applicants argue that the amendment to claim 1 will get around the art.
Response - The amendment does not get around the art on record and absent a Terminal Disclaimer or a showing of criticality of the peel strength, the Double Patenting rejections still stand as written above.
Argument - Applicant argues, with respect to Kawahara, that the peel strength is higher than the claimed and at a different temperature then claim.
Response - It is true that the peel strength is measured at a higher temperature then as claimed and is higher then the claimed range, however, as shown in the art, the temperature has a drastic effect on the peel strength of the composition.  Further, as stated above, the art of Hwang teaches the claimed peel strength and motivation for having said range.  Therefore, it would have been obvious to one skilled in the art prior to the effective filing date of the present invention to alter the peel strength of the adhesive.  Absent a showing of criticality of the peel strength, the rejection stands as written above.
Argument - Applicant argues that Nakamura teaches away from the claimed peel force.
Response - The paragraph cited in the art of Nakamura is in reference to the peel strength on a glass substrate.  As known in the art and shown in the current specification, the peel strength is different dependent on the substrate used and the claimed substrate is a polyimide film.  Therefore, the art does not teach away from said peel strength and absent a showing of criticality of the peel strength, the rejection still stands as written above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203. The examiner can normally be reached 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA WHITELEY/Primary Examiner, Art Unit 1763